Citation Nr: 0301332	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  98-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than December 9, 
1997 for a rating greater than 50 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from April to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which granted a 100 percent evaluation 
for schizophrenia effective December 9, 1997.  The veteran 
subsequently perfected this appeal.

In January 2000, the Board denied entitlement to an 
effective date earlier than December 9, 1997 for the award 
of a 100 percent evaluation for schizophrenia.  

The veteran thereafter appealed the decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  In 
July 2000, pursuant to a Joint Motion for Remand, the 
Court issued an order vacating the Board's January 2000 
decision and remanding the case to the Board for another 
decision.  

The Joint Motion for Remand indicated that the Board had 
failed to provide an adequate discussion as to the 
significance of the evidence from the August 1996 VA 
examination concerning the veteran's social and industrial 
impairment as reflected by the Global Assessment of 
Functioning (GAF) scale score of 50; that the Board did 
not adequately discuss the objective findings regarding 
the veteran's symptomatology with regard to the 
requirements for a 100 percent disability rating, to 
include the CAVC's holding in Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (inability to obtain or retain 
employment or virtual isolation in community may entitle 
veteran to 100 percent rating on a schedular or 
unemployability basis); and that the Board's decision also 
did not comport with the CAVC's holding in Mittleider v. 
West, 11 Vet. App. 181 (1998), which precludes the Board 
from differentiating between the symptomatology 
attributable to a nonservice-connected disability and that 
attributable to a service-connected disability in the 
absence of medical evidence making such distinction.  

In April 2001, the Board remanded this case for additional 
development.  Specifically, the RO was to consider the 
veteran's claim for an earlier effective date in light of 
the decision in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), and to ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The case has since 
returned to the Board.  The issue on the first page of 
this decision has been changed from an earlier effective 
date for the assignment of a total schedular rating for 
schizophrenia to entitlement to a rating greater than 50 
percent for schizophrenia prior to December 9, 1997.  This 
change better reflects the process by the Board of 
considering intermediate rating changes for the period in 
question, if applicable.  

FINDINGS OF FACT

1. VA has obtained all evidence necessary for an equitable 
disposition of the veteran's appeal.

2. In a May 1996 rating decision, the RO in pertinent part 
denied an evaluation in excess of 50 percent for 
service-connected schizophrenia.  The veteran did not 
file a timely appeal.

3. An informal claim for an increased evaluation for 
schizophrenia was received on July 12, 1996.

4. On review of the medical evidence of record, the 
veteran's schizophrenia was manifested by severe social 
and industrial impairment from August 7, 1996; however, 
there were no active psychotic manifestations sufficient 
to produce total social and industrial impairment for 
any period prior to December 9, 1997.


CONCLUSION OF LAW

For the period beginning August 7, 1996 to December 9, 
1997, the criteria for a 70 percent evaluation, but no 
more, for schizophrenia are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.130, Diagnostic Code 9203 (2002), 
4.132, Diagnostic Code 9203 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the VCAA, 38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002)); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  

The veteran was notified of the laws and regulations 
pertaining to the assignment of effective dates in the 
June 1998 statement of the case (SOC), the January 2000 
Board decision, and the May 2002 supplemental statement of 
the case (SSOC).  These documents notified the veteran of 
the evidence of record, of the reasons and bases for 
denial, and essentially advised him of the evidence 
necessary to substantiate his claim for an earlier 
effective date.  The veteran was advised of the enactment 
of the VCAA in the April 2001 Board decision.  

The veteran argues that the effective date should be based 
on his August 1996 examination.  In December 2000, the 
Board advised the veteran that he had an additional 90 
days within which to submit additional evidence or 
argument.  The veteran responded to this letter indicating 
that VA had received all the reports dating back to the 
August 1996 hospitalization at the VA Medical Center 
(VAMC) in Reno, Nevada.  The claims folder contains 
records from this facility from approximately January 1996 
to December 1997.  The veteran has not identified 
additional evidence that needs to be obtained and the 
claims folder contains all the veteran's VA treatment for 
the time period in question.  

Further, in keeping with the duty to assist, the veteran 
was provided VA examinations in August 1996 and December 
1997.  Additional examinations are not necessary to decide 
the issue currently on appeal.

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The veteran was originally granted service connection for 
paranoid schizophrenia in January 1974 and assigned a 50 
percent evaluation effective September 11, 1973.  The 50 
percent evaluation remained in effect for several years 
with numerous temporary total ratings based on periods of 
VA hospitalization for treatment of schizophrenia.  See 
38 C.F.R. § 4.29 (2002).

Effective October 1, 1981, the RO reduced the veteran's 
evaluation to 30 percent, finding that his disability had 
decreased in severity.  The veteran appealed the RO's 
determination and in a November 1983 decision, the Board 
determined that the criteria for a rating in excess of 30 
percent for schizophrenia had not been met.  

In June 1988, the RO increased the veteran's evaluation to 
50 percent effective August 23, 1987.  In May 1996, the RO 
continued the 50 percent evaluation and assigned a 
temporary total evaluation from January 5, 1996 to March 
1, 1996.  The veteran did not appeal the May 1996 rating 
decision and it is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); 
currently 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002).

In October 1996, the 50 percent evaluation was again 
continued.  The veteran filed a timely notice of 
disagreement and in a March 1998 rating decision, the 
evaluation was increased to 100 percent effective December 
9, 1997.  Subsequently, the veteran submitted a timely 
notice of disagreement with the assigned effective date, 
indicating that the 100 percent evaluation should be 
effective August 7, 1996, the date of his previous VA 
examination.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date 
of an award shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt 
of application therefore.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (2002).  An exception to that 
rule applies under circumstances where evidence 
demonstrates a factually ascertainable increase in 
disability during the 1-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, 
if application is received within 1 year from such date.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2002).  In all other cases, the effective 
date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (2002).

Thus, in fixing an effective date for an award of 
increased compensation, VA must make two essential 
determinations.  It must determine when a claim for 
increased compensation was received, and when a factually 
ascertainable increase in disability occurred.

With respect to the first determination, a specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 
1991); 38 C.F.R. § 3.151(a) (2002).  Any communication or 
action indicating intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  38 C.F.R. § 3.155(a) 
(2002).  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  
38 C.F.R. § 3.155(c) (2002).

VA must look to all communications from a claimant that 
may be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  
Servello v. Derwinski, 3 Vet. App. 196 (1992).  VA must 
look at all the medical evidence and communications from 
the veteran subsequent to the final May 1996 rating action 
in order to determine if there is an informal claim for 
increased benefits.

On July 12, 1996, the RO received a statement wherein the 
veteran reported that he did not receive notice of a 
scheduled VA examination and requested that it be 
rescheduled.  This is the first correspondence subsequent 
to the final May 1996 rating action that could be 
construed as an informal claim for increase and the Board 
finds this to be the date of claim for an increased 
evaluation.

Regarding when a factually ascertainable increase in 
disability occurred, the Board notes that disability 
ratings are determined by applying the criteria set forth 
in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings 
are intended to compensate impairment in earning capacity 
due to a service-connected disorder.  38 U.S.C.A. § 1155 
(West 1991).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); 
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

Prior to November 7, 1996, the rating schedule provided a 
general rating formula for psychotic disorders, including 
schizophrenia, based upon the degree of incapacity or 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Codes 9201-
9210 (1996).  Under this rating formula, a 100 percent 
evaluation was warranted for active psychotic 
manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability; a 70 percent evaluation was 
warranted for lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability; 
and a 50 percent evaluation was warranted for considerable 
impairment of social and industrial adaptability.  Id.

Effective November 7, 1996, schizophrenia is evaluated 
under the general formula for rating mental disorders as 
follows: a 100 percent evaluation is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name; a 70 percent evaluation is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships; and a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short - and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9203 (2002).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the 
Secretary did so.  The Board notes, however, that the 
revised criteria may not be applied earlier than the 
effective date of the revised regulations.  38 U.S.C.A. 
§ 5110(g) (West 1991) (where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative 
issue); see VAOPGCPREC 3-2000 (2000). 

Outpatient records show that in June 1995 the veteran 
reported a history of depression and indicated that he 
needed a refill of his prescription medication.  In July 
1995, the veteran was seen in the mental hygiene clinic 
and reported symptoms such as mood swings and feelings of 
aggression.  The assessment was bipolar disorder, mixed.  
In November 1995, the veteran was again seen in the mental 
hygiene clinic.  He reported that he was going to Guam 
with his wife and needed additional medication for his 
trip.

On January 5, 1996, the veteran was admitted to the 
psychiatric unit at the Guam Naval Hospital after he was 
involved in several altercations on the military base, 
including an incident in which he assaulted a police 
officer.  Upon the advice of his psychiatrist, on January 
15, 1996 the veteran was transferred via military aircraft 
to VAMC Reno due to his uncontrolled bipolar state.  On 
mental status examination, the veteran denied racing 
thoughts or hallucinations, but stated that he believed he 
was being watched by others.  He denied suicidal or 
homicidal ideation but indicated he was very depressed.  
Insight was very poor and judgment was fair.  

The veteran was managed with mood stabilizers, 
antipsychotic and antidepressant medications.  He was 
noted to be narcissistic and antisocial.  On discharge, 
there were no suicidal or homicidal ideations and affect 
was improved.  The veteran reported interest in the ADTP 
(alcohol and drug treatment program).  Diagnoses on 
discharge on February 5, 1996 included bipolar disorder, 
hypomanic, probably mixed, and marijuana and alcohol 
abuse.  

Outpatient notes from approximately March 1996 to November 
1997 indicate that the veteran attended ADTP survival 
group.  The veteran was also seen on several occasions for 
medication management, individual therapy and primary 
care.  These notes establish that the veteran continued to 
struggle with alcohol and marijuana abuse.  There were 
various episodes of remission and relapse.  The veteran 
continued to have psychiatric symptoms.  The majority of 
the treatment notes indicate the veteran's bipolar 
disorder was stable but that he did have problems managing 
his depression.  Issues surrounding marital discord were 
also prevalent. 

The veteran underwent a VA psychiatric examination in 
August 1996.  He reported that since discharge to 
outpatient care in February 1996 he had been participating 
in group therapy twice weekly and taking a regiment of 
psychotropic medications.  The veteran reported visual and 
auditory hallucinations.  The examiner noted that the 
veteran was ruminative regarding past perceived 
inappropriate treatment by police and other caregivers and 
expressed hopes for legal or physical retribution.  

The veteran has been married approximately three years.  
He drives his spouse to and from work each day and 
performs minor housework.  It was noted that the veteran's 
daily activities are limited and that he has no friends or 
social contacts locally.  On mental status examination, 
the veteran demonstrated acceptable grooming.  Speech was 
characterized with normal latency and duration of 
utterance and an occasional introductory stammer.  The 
tempo varied with occasional pause but was in the usual 
range.  Enunciation was clear and there was no 
tangentiality or loose association.  Affect was 
cooperative, anxious, moderately dramatic, with occasional 
sigh or excitatory tremor.  

In summary, the examiner noted that the veteran presented 
a more than 25 year history of drug abuse and a 
psychiatric disability characterized by multiple 
hospitalizations, variable trials of psychotropic regimens 
to which he had responded only moderately, and with which 
he had been intermittently noncompliant.  The veteran's 
symptoms include auditory hallucinations, marked 
compromise of judgment, and violent and aggressive 
behaviors.  Cognitive functioning was characterized by 
moderate difficulty with concentration, interfering with 
accurate calculations.  He demonstrated moderate 
concreteness with abstract thought capabilities.  Judgment 
and insight were compromised.  The examiner also indicated 
that the veteran had been unable to maintain gainful 
employment.  GAF was estimated at 50.  Diagnostic 
impression included the following:  

Axis I: 1) Schizoaffective disorder, 
mixed, in moderate remission; 2) 
Marijuana dependence per medical 
record; 3) Alcohol abuse; 4) 
Hallucinogenetive abuse, reported 
remission.  Axis II: Personality 
disorder not otherwise specified, with 
severe anti-social characteristics, and 
paranoid traits.

On December 16, 1996 the veteran was admitted to the 
hospital.  He was discharged on December 17, 1996 with a 
diagnosis of bipolar, depressed and substance abuse, 
marijuana.

The veteran underwent another VA examination in December 
1997.  The examiner noted that the veteran's medical 
record clearly reflects chronic, daily disability and 
difficulties with psychiatric symptoms.  He has frequent 
psychotic symptoms.  Chronic delusions include grandiosity 
as he struggles to become "a great building contractor."  
He has a contractor's license but has been unable to 
attain or maintain any meaningful work.  The veteran 
estimated that in the last 6 months he has initiated 3 
roofing jobs and has finished 2 of these while the other 
remains unfinished.  He reported his last actual job was 
loading C-131 fire planes with fire retardant and that he 
maintained this job for 1-1/2 months in 1997. 

Objectively, the veteran was somewhat disheveled in 
appearance, hair was unkept and matted, and face was clean 
and shaven.  He appeared 10-15 years older than his stated 
age.  Thought processes and responses to questions were 
slowed.  Mood was moderately to severely depressed and 
affect was significantly blunted.  Axis I diagnosis was as 
follows: 1) schizo-affective disorder - bipolar type - 
mixed type with chronic psychosis and depressive symptoms.  
Intermittent history of frank mania with psychosis; 2) 
Marijuana abuse by history, currently in remission for 
over six months; 3) Alcohol abuse by history, in remission 
in excess of 20 months.  

Regarding the veteran's pschyosocial and environmental 
problems, the examiner indicated that the veteran has 
significant problems with his social environment and is 
paranoid and fears others.  His only social support is 
VAMC Reno.  He is chronically unemployed and his mental 
illness significantly impairs his ability to work.  He has 
made efforts to be a contractor and to work as a laborer 
but these have been chronically unsuccessful.  The veteran 
has chronic economic problems.  He also has chronic 
problems with mental illness which are daily and recurrent 
with chronic hallucinations.  GAF was estimated at 30.  

The examiner also noted that the veteran has had chronic 
and recurrent disability and inability to maintain 
employment since the onset of his illness.  It was the 
examiner's opinion that "independent of his alcohol and 
substance abuse problems in the past, that [the veteran] 
has significant disability which is unlikely to improve 
beyond a GAF of 40."  At the time of the examination it 
was recommended that the veteran seek hospitalization.

The veteran contends that the effective date for the 100 
percent evaluation should be August 7, 1996, the date of 
his VA examination.  At that time, the veteran was 
diagnosed with schizoaffective disorder and it was noted 
that the veteran had a significant history of substance 
abuse.  The veteran was assigned a GAF of 50, indicative 
of serious symptoms or any serious impairment in social, 
occupational, or school functioning.  See Richard v. 
Brown, 9 Vet. App. 266 (1996).  The Board notes that the 
assigned GAF is not indicative of total occupational and 
social impairment.  

The examiner did not indicate what portion of the overall 
impairment was due to the veteran's service-connected 
disabilities versus substance abuse.  In Allen v. 
Prinicipi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal 
Circuit concluded that 38 U.S.C. § 1110 does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability or use of an 
alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability.  The 
Federal Circuit "stress[ed] that the holding of the case 
is quite limited.  Veterans can only recover if they can 
adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder.  We foresee that such 
compensation would only result where there is clear 
medical evidence establishing that the alcohol or drug 
abuse disability is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol or 
drug abuse disability is not due to willful wrongdoing."  
Id. at 1381.

The medical evidence of record indicates a long history of 
substance abuse but does not clearly establish that such 
substance abuse is caused by the veteran's service-
connected psychiatric disability.  Accordingly, the facts 
of this case are distinguished from the situation 
contemplated by Allen, supra.  Notwithstanding, the Board 
acknowledges that the medical evidence of record does not 
differentiate the veteran's symptomatology attributable to 
his nonservice-connected substance abuse and to his 
service-connected schizophrenia.  Therefore, the Board 
will grant the veteran the benefit of the doubt and assume 
that all symptomatology encompassed in his assigned GAF is 
related to his psychiatric disability.  See 38 C.F.R. 
§ 3.102 (2002); Mittleider v. West, 11 Vet. App. 181 
(1998).  

The Board notes that in determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).  On 
review of the record, the Board finds that the competent 
evidence of record does not reflect that schizophrenia 
resulted in more than considerable social and industrial 
impairment prior to August 1996.  The clinical records 
from the period reflect a stable mental status, albeit 
with problems of depression.  However, for the period 
beginning August 7, 1996, it was factually ascertainable 
that the veteran met the criteria for a 70 percent 
evaluation under either the former or the amended 
regulations.  The veteran's assigned GAF was 50, 
indicative of serious impairment in occupational and 
social functioning and there was evidence of deficiencies 
in work, family relations, judgment, thinking and mood.  
Symptoms on the August 1996 VA examination were found to 
include visual and auditory hallucinations, compromise of 
judgment and insight, and violent and aggressive 
behaviors.  The examiner indicated that the veteran had 
been unable to maintain gainful employment, that his daily 
activities were limited, that he had no friends or social 
contacts, and that he was not competent to manage funds 
assigned for his use.  Cognitive function was 
characterized by moderate difficulty with concentration 
but the veteran demonstrated moderate concreteness with 
abstract thought capability.  Accordingly, a 70 percent 
evaluation is warranted for the period for the period 
beginning August 7, 1996.

Notwithstanding, the Board does not find that the criteria 
for a 100 percent evaluation were met prior to December 9, 
1997.  Despite the veteran's symptomatology, he was able 
to drive his spouse to and from work and to perform minor 
housework.  He received psychiatric treatment 1 to 2 times 
per week, participated in group therapy, and attempted to 
work on a vehicle restoration project.  ADTP notes for the 
period from approximately March 1996 to November 1997 
suggest the veteran's bipolar disorder was fairly stable 
and that he was making efforts to abstain from substance 
abuse.  The evidence also suggests that the veteran was 
making an effort to renew his contractor license and to 
obtain various contracting jobs.  ADTP records note that 
in February 1997 the veteran recently completed a job and 
got paid and that in March 1997 he had been doing some 
roofing and fence building.  It was also noted that he is 
approaching his work with integrity and although he has 
been challenged with "bad luck" he was stable and 
functioning well.  A November 1997 note reports that the 
veteran discussed his fatigue and his busy work schedule 
and was noted to be stable.  The Board acknowledges that 
the veteran's general contracting business was ultimately 
unsuccessful but the evidence establishes that prior to 
December 1997, the veteran was making an effort to get a 
general contracting business established and reportedly 
obtained some jobs.  As such, the evidence does not 
reflect that the veteran's symptomatology was productive 
of total social and industrial inadaptability prior to 
December 9, 1997, and these criteria were not nearly 
approximated. 

The Joint Motion for Remand suggests the Board discuss 
Johnson v. Brown, 7 Vet. App. 95 (1994) and the 
significance of the findings on the August 1996 VA 
examination that the veteran was unable to maintain 
employment and that he had no friends or social contacts.  
The Board acknowledges that the inability to obtain or 
retain employment or virtual isolation in the community 
are independent bases for granting a 100 percent rating.  
See Johnson, supra.  However, the Board notes that these 
criteria are contained in the old rating criteria for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, 
Diagnostic Codes 9400-9411 (1996).  The veteran is 
service-connected for schizophrenia and under the old 
criteria is evaluated under the general rating formula for 
psychotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1996).  As such, application of the criteria 
for psychoneurotic disorders is not appropriate.

The Board has also considered whether an earlier effective 
date (subsequent to November 7, 1996 and prior to December 
9, 1997) is warranted based on the amended/new criteria 
for evaluating psychiatric disabilities.  The Board finds 
that the medical evidence does not establish total 
occupational and social impairment prior to December 9, 
1997.  The evidence does not establish that thought 
processes were grossly impaired and although the veteran 
suffered from some delusions or hallucinations, the 
evidence does not indicate these symptoms were persistent.  
The veteran appeared able to perform the activities of 
daily living.  Further, as previously discussed, the 
veteran was actively participating in individual and group 
therapy and outpatient notes suggest he was fairly stable.  
Additionally, the veteran was apparently making efforts to 
work. 

There is a significant difference between the findings of 
the August 1996 and December 1997 VA examinations.  The 
December 1997 examination revealed active psychotic 
symptoms and described the veteran as chronically 
disturbed by auditory hallucinations and a chronic 
delusional system.  His judgment was seriously impaired.  
He exhibited an inability to function in almost all areas, 
including chronic insomnia, joblessness, maintaining and 
obtaining friends, and difficulty maintaining his housing 
situation and marriage.  Assigned GAF was 30, indicative 
of behavior considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment, or inability to function in almost all areas. 

Based on the above evidence, the Board finds that an 
increase in the veteran's disability to 70 percent was 
factually ascertainable beginning August 7, 1996; however, 
it was not factually ascertainable that the veteran met 
the requirements for a 100 percent evaluation prior to 
December 9, 1997.  Therefore, an effective date earlier 
than December 9, 1997 for the assignment of a 100 percent 
evaluation for service-connected schizophrenia is not 
warranted, see 38 C.F.R. § 3.400.


ORDER

For the period from August 7, 1996 to December 8, 1997, a 
70 percent evaluation for schizophrenia is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

